[Cite as State v. Wade, 2020-Ohio-5399.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

State of Ohio,                                   :

                Plaintiff-Appellee,              :
                                                                   No. 19AP-350
v.                                               :              (C.P.C. No. 15CR-6266)

Jordyn Wade,                                     :           (REGULAR CALENDAR)

                Defendant-Appellant.             :



                                           D E C I S I O N

                                  Rendered on November 24, 2020


                On brief: Ron O'Brien, Prosecuting Attorney, and Seth L.
                Gilbert, for appellee.

                On brief: Jeffery A. Linn, II, for appellant.


                  APPEAL from the Franklin County Court of Common Pleas

BEATTY BLUNT, J.

        {¶ 1} Defendant-appellant, Jordyn Wade, appeals the May 6, 2019 decision of the

Franklin County Court of Common Pleas resentencing him to a combined sentence of 172

1/2 years to life for 4 aggravated murders and 24 other associated felonies. This court

affirmed the jury's verdict of guilt following Wade's trial, but reversed as to his sentence at

State v. Wade, 10th Dist. No. 16AP-674, 2018-Ohio-976 ("Wade I"). This court also

affirmed the trial court's judgment denying his motion for a new trial at State v. Wade, 10th

Dist. No. 18AP-848, 2019-Ohio-3464 ("Wade II"). This timely appeal follows the trial

court's April 17, 2019 resentencing hearing, and Wade asserts two assignments of error—
                                                                                            2
No. 19AP-350
first that his sentence is unconstitutional, and then that his resentencing counsel was

ineffective for failure to present mitigation evidence at sentencing.

       {¶ 2} The full facts of the case were set forth by this court in Wade I. Wade was 16

years old at the time of the offenses, and was convicted as an aider and abettor for the

crimes committed during the course of a burglary and robbery, including a felonious assault

and several murders. According to the evidence adduced at trial he was an active and armed

participant in the robbery, and he directly encouraged his codefendant to shoot the five

victims—only one survived. She identified Wade from photo lineups and testified at trial as

to the events of the crime. See Wade I at ¶ 1-30.

       {¶ 3} He was found guilty and sentenced to an aggregate sentence of 172 1/2 years

to life. He appealed his conviction to this court, and we reversed on sentencing issues. We

concluded that the trial court had erred by imposing a life sentence without parole on a

juvenile without specifically considering Wade's youth as a mitigating factor, as required

under State v. Long, 138 Ohio St.3d 478, 2014-Ohio-849, and Miller v. Alabama, 567 U.S.

460 (2012). The State conceded the error on appeal, observing that Wade's sentence was

the "functional equivalent" of a life-without-parole because it consists of consecutive prison

terms exceeding a juvenile's life expectancy, see State v. Moore, 149 Ohio St.3d 557, 2016-

Ohio-8288, ¶ 60-62, and therefore that, in accordance with Long, the case should be

remanded to consider Wade's youth as a mitigating factor. This court accordingly vacated

Wade's sentence and remanded the case to the trial court for further proceedings. Wade I

at ¶ 63.

       {¶ 4} On remand, the trial court held a brief resentencing hearing, and reimposed

the same term of incarceration. (See April 17, 2019 Transcript). The findings of the court

supporting in their entirety are as follows:
                                                                                 3
No. 19AP-350
           THE COURT: I have reviewed the pre-sentence investigation.
           I have considered as a mitigating and attendant circumstance
           the defendant's youth. And my sentence in this case is based
           upon the overriding principles and purposes of felony
           sentencing stated in 2929.11. Specifically, to protect the public
           from future crime by you and others; to punish you using the
           minimum sanctions that I determine will accomplish these
           purposes without imposing any unnecessary burden on state
           and local government resources; to ensure that the sentence is
           consistent with other similar offenses committed by like
           offenders; that the sentence is proportionate to the harm you
           caused and the impact upon the victims; and that your sentence
           is not based upon any impermissible purpose.

           Finally, in determining your sentence I have considered all
           seriousness and recidivism factors of 2929.12(B) through (E).
           More serious: Injury to the victim or victims was worsened by
           the physical, mental condition or age of the victims. The victims
           suffered serious physical, psychological and economic harm.
           The offense was committed as part of an organized criminal
           activity. I do not find any factors of the less serious.

           Recidivism likely: The offender was on bail prior to sentencing
           or was on probation; prior adjudication of delinquency; failure
           to respond favorably in the past to sanctions imposed for
           criminal convictions; demonstrated a pattern of drug or alcohol
           abuse related to the offenses and refuses to acknowledge it or
           refuses treatment. I also find that he shows no remorse
           whatsoever in this matter.

           I have reviewed the State versus Long decision cited by the
           Court of Appeals, and I have considered the fact that Mr. Wade
           was three weeks prior to his 17th birthday when the murders
           had occurred. I do note from the pre-sentence investigation
           that the defendant has had a history of criminal convictions, in
           particular, beginning at the age of 12. He was convicted of
           aggravated arson at the age of 12; at the age of 13, theft. He had
           multiple school attendance violations; improper handling of a
           firearm; again, possession of drugs, tampering with evidence,
           theft, curfew, another theft. Possession of drugs was dismissed;
           burglary, and I believe he was placed on receiving stolen
           property [sic] at the age of 16 when all of those convictions [sic]
           occurred.

           He was placed on probation, I guess, for Juvenile Court three
           times. He never successfully completed that. He was sentenced
           [sic] to Department of Youth Services in 2014. There is [sic]
           allegations that he was, and it was proven at trial, that he was a
           member of various gangs.
                                                                                         4
No. 19AP-350
              With respect to his home life, the defendant describes his
              childhood as overall good. He was never abused as a child. He
              also indicates that he never witnessed any domestic violence.
              He has been placed on probation for several cases, all of which
              were terminated unsuccessfully.

              He is associated as a member of the Banger Squad, which is the
              name of the young members section of the larger Windsor
              Terrace Posse criminal gang, which is a Crips criminal gang.
              There is [sic] multiple photographs obtained from his phone in
              which he was posing holding a handgun and five of them also
              doing gang signs.

              The last grade he attended school before dropping out was
              ninth grade. He was expelled from his first school. The
              defendant also denied being diagnosed with any mental health
              issues.

              In the State v. Long decision, they indicate [sic] that as a
              juvenile, they sometimes can be easily manipulated and
              easily—I believe the exact terminology is that they are more
              vulnerable to negative influences and outside pressures.

              And I sat through the entire trial. There is no indication
              whatsoever that Robert Adams in any way coerced, directed or
              imposed undue influence. And, in fact, prior to Mr. Adams
              shooting the five people, four of which passed, he was
              encouraged by the defendant and requesting him to go ahead
              and something in the record to the extent, "Go ahead and kill
              them all." So he was actually the one encouraging the
              homicides.

              So I have considered his youth, his upbringing, his prior
              criminal record, and I will impose the original sentence in this
              matter.

Id. at 4-8.

       {¶ 5} On appeal, Wade argues that the imposition of a 172 1/2-year minimum term

with a life tail based on these findings constitutes cruel and unusual punishment, and that

his sentencing counsel's failure to request or consider a mitigation expert for the

resentencing hearing violated his right to the assistance of counsel. We address each

assignment of error in turn.
                                                                                           5
No. 19AP-350
              Assignment of Error No. 1: The trial court imposed a
              sentence in violation of Mr. Wade's constitutional protections.

       {¶ 6} Wade argues that his sentence is unconstitutional under the Eighth

Amendment to the U. S. Constitution and Article I, Section 9, Ohio Constitution because it

constitutes cruel and unusual punishment. In Long, 2014-Ohio-849, at ¶ 19, the Supreme

Court of Ohio interpreted and applied Miller, 567 U.S. 460, and held that

              [a]s applied to a juvenile found guilty of aggravated murder
              under R.C. 2929.03(A) * * * youth is a mitigating factor for a
              court to consider when sentencing a juvenile. * * * The
              offender's youth at the time of the offense must still be weighed
              against any statutory consideration that might make an offense
              more serious or an offender more likely to recidivate. Yet
              because a life-without-parole sentence implies that
              rehabilitation is impossible, when the court selects this most
              serious sanction, its reasoning for the choice ought to be clear
              on the record.

Wade cites Long, Miller, and Montgomery v. Louisiana, __ U.S. __, 136 S.Ct. 718 (2016)

(which amplified Miller and applied its requirements retroactively to a 53-year-old life-

without-parole sentence for a homicide) in support of his contention.

       {¶ 7} In Wade I, this court reversed based on Long and held that the trial court had

sentenced Wade to life without parole without adequately considering Wade's youth and

its attendant characteristics and without considering Wade's youth as a mitigating factor,

and because the trial court "did not comply with R.C. 2929.03(A) and (B), as explained in

Long * * *." Wade I at ¶ 60-62. Accordingly, the question for our review is whether the trial

court's statements that it considered Wade's youth at the rehearing was sufficient to comply

with the requirements of Long, Miller, and Montgomery and with this court's prior remand

in Wade I.

       {¶ 8} We conclude that the trial court complied with the foregoing caselaw and our

remand. To be sure, the trial court's findings are limited and do not explain how Wade's
                                                                                           6
No. 19AP-350
youth and his environment during his childhood, growth, and development shaped him,

nor do they specifically state whether Wade's actions demonstrated a permanent condition

or were instead a juvenile response that Wade would in time abandon. Wade suggests that

the judge's discussion in support of the sentence reduces Long to the question of whether

the youth was more susceptible to "negative influences and outside pressures" at the time

of the crime. See Tr. at 8-9. But the court also recounted on the record how Wade's juvenile

record began early, how the severity of his offenses increased at a dramatic rate, and how

he had already received substantial unsuccessful treatments in the juvenile system. The

court's findings further establish that Wade did not suffer abuse or otherwise have a home

environment that would offer some explanation for his actions, that he willfully encouraged

his codefendant to kill the four victims, and that he showed a total lack of remorse for his

crimes. Long, Miller, Montgomery and Wade I do not require sentencing courts to reject

life sentences for juvenile offenders convicted of homicide; they simply require trial courts

to account for the youth of juveniles as a mitigating factor when sentencing for murder.

Here, the trial court specifically stated that it had evaluated the defendant's youth and

determined that an effective life without parole sentence of 172 ½ years to life was

appropriate punishment. We do not believe that caselaw required the trial court to do more

than that, even if it would be a better practice to do so. Accordingly, we conclude that the

trial court did not err in its sentence, and that Wade's rights under the U. S. Constitution

and the Ohio Constitution to be free of cruel and unusual punishment were not violated.



              Assignment of Error No. 2: Appellant was denied his Sixth
              Amendment right to effective assistance of counsel when
              counsel failed to present mitigation at sentencing.
                                                                                              7
No. 19AP-350
       {¶ 9} In order to obtain a reversal on appeal for ineffective assistance of counsel, a

defendant must demonstrate both that defense counsel's performance was deficient, and

that counsel's deficient performance prejudiced the defense. See generally Strickland v.

Washington, 466 U.S. 668, 686 (1984). Wade argues that his counsel's failure to consider

requesting a mitigation expert was ineffective assistance. But Wade cannot demonstrate

prejudice under Strickland based on the record before us—even assuming his counsel was

deficient in not requesting a mitigation expert or psychological expert, we have no record

as to what that expert's testimony might have been, or whether such evidence would have

or should have affected the trial court's analysis in any way. Such "off-the-record" claims

are appropriately pursued by the filing of a petition for postconviction relief filed under R.C.

2953.21 rather than a direct appeal. See, e.g., State v. Sidibeh, 10th Dist. 12AP-498, 2013-

Ohio-2309, ¶ 8, quoting State v. Murphy, 10th Dist. 00AP-233, 2000 Ohio App. LEXIS

6129 (Dec. 26, 2000) (petition for postconviction relief " 'is a means to reach constitutional

issues which would otherwise be impossible to reach because the evidence supporting those

issues is not contained in the record.' "). Accordingly, Wade cannot demonstrate any error

with the trial court's judgment.

       {¶ 10} For the reasons stated, Wade's two assignments of error are overruled, and

the judgment and sentence of the Franklin County Court of Common Pleas is affirmed.

                                                                         Judgment affirmed.
                               BROWN,J., concurs.
                         BRUNNER, J., concurs in judgment only.